DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on  07/29/2022 is acknowledged.  The traversal is on the ground(s) that EP 2,955,807 does not teach the features of groups I, II and III.  This is not found persuasive because the EP patents discloses the common technical features of these groups (see Restriction as mailed on 05/02/202).
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinceti et al. (EP 2 955 807 A1).  
Regarding Claim 1, Pinceti discloses a method for operating a hybrid power generation system (see figures 3 and 9, claim 1, and paragraphs 31-96), the hybrid power generation system comprising a wind power generation system (wind farm, fig. 3) coupled to a wind power controller and a photo-voltaic (PV) power generation system (PV/Plant, fig. 3) coupled to a PV power controller (master controller MC, fig. 3), the method comprising: 
determining a hybrid-level power demand of the hybrid power generation system (claim 1 and fig. 3);
determining respective power demand set-points of the wind power generation system (wind farm) and the PV power generation system (PV plant) based at least in part on the hybrid-level power demand (claim 1 and fig. 3); and 
communicating the power demand set-points of the wind power generation system (wind farm) and the PV power generation system (PV plant) respectively to at least one of the wind power controller and the PV power controller for use in controlling operation of the wind power generation system and the PV power generation system for generation of an electrical power corresponding to the hybrid-level power demand (claim 1 and fig. 3). 

Regarding Claim 2, Pinceti further discloses that the hybrid-level power demand compirses at least one of a hybrid-level active power demand and a hybrid-level reactive power demand, and wherein the power demand set-points comprise at least one of active power demand set-points and reactive power demand set-points (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 3, Pinceti further discloses that determining the hybrid-level power demand comprises using a rated active power of the hybrid power generation system (see figures 3 and 9, claim 1, and paragraphs 31-96).
 
Regarding Claim 4, Pinceti further discloses that determining the hybrid-level active power demand comprises: determining a farm level active power demand; and calculating the hybrid-level active power demand of the hybrid power generation system based on the farm level active power demand and at least one of a rated active power of the hybrid power generation system , a possible active power production metric of the hybrid power generation system, and a remaining life-time of the hybrid power generation system (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 5, Pinceti further discloses that the farm level active power demand is determined based on at least one of a farm level rated active power, a grid frequency, a power ramp-rate limit, a grid curtailment requirement, and a farm level measured active power (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 6, Pinceti further discloses that determining the hybrid-level reactive power demand comprises determining the hybrid-level reactive power demand based on a measured voltage at an output of the hybrid power generation system and a predefined range of voltage values (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 7, Pinceti further discloses that determining the hybrid-level power demand comprises: determining a farm level reactive power demand; and determining a farm level reactive power demand; and calculating the hybrid-level reactive power demand of the hybrid power generation system based on the farm level reactive power demand and at least one of a farm level reactive power demand, a possible reactive power production metric of the hybrid power generation system, and a remaining life-time of the hybrid power generation system (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 8, Pinceti further discloses that the farm level reactive power demand is determined based on at least one of a farm level reactive power requirement, a farm level power factor set-point, and a farm level measured active power (see figures 3 and 9, claim 1, and paragraphs 31-96). 

Regarding Claim 9, Pinceti further discloses that determining the respective power demand set-points comprises calculating the active power demand set-points of the wind power generation system and the PV power generation system based on at least one of possible active power production metrics, the hybrid-level active power demand, a wind power tariff, and a PV power tariff (see figures 3 and 9, claim 1, and paragraphs 31-96).

Regarding Claim 10, Pinceti further discloses that determining the respective power demand set-points comprises calculating the reactive power demand set-points of the wind power generation system and the PV power generation system based on at least one of possible reactive power production metrics, the hybrid-level reactive power demand, a wind power tariff, and a PV power tariff (see figures 3 and 9, claim 1, and paragraphs 31-96).

Regarding Claim 11, Pinceti further discloses that the hybrid power generation system is electrically coupled to a power collection sub-system via a hybrid-level transformer, wherein the respective power demand set-points are determined such that the electrical power generated by the hybrid power generation system does not lead to violation of predefined Balance of Plant (BoP) limits of the hybrid­level transformer, and wherein the predefined BoP limits comprises at least one of a maximum active power limit of the hybrid-level transformer, a maximum apparent power limit of the hybrid-level transformer, a maximum apparent current limit of the hybrid-level transformer, and a maximum temperature limit of the hybrid-level transformer (see figures 3 and 9, claim 1, and paragraphs 31-96).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/GOLAM MOWLA/            Primary Examiner, Art Unit 1721